 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2   Environment and Natural Resources Division
     U.S. Department of Justice
 3   John H. Martin, Colo. Bar No. 32667
     Nevada Bar No. 6048 (currently inactive)
 4   Wildlife & Marine Resources Section
     999 18th St., South Terrace Suite 370
 5   Denver, CO 80202
     (303) 844-1383 (tel)
 6   (303) 844-1350 (fax)
     Email: john.h.martin@usdoj.gov
 7
     Attorneys for Defendants
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA
11
     CENTER FOR BIOLOGICAL DIVERSITY, )
12   et alia,                                  )
                                               ) Case No. 2:13-cv-1785-RFB-GWF
13                  Plaintiffs,                )
                                               )
14                          v.                 )
                                               )
15   SONNY PERDUE, in his official capacity as )
     Secretary of the U.S. Department of       )
16   Agriculture;                              )
     et alia,                                  )
17                                             )
                     Defendants.               )
18
                             UNOPPOSED MOTION AND [PROPOSED] ORDER
19                           TO LIFT STAY AND RESET MOTION DEADLINE
20
            Defendants, by and through undersigned counsel, hereby move the Court to lift the stay of
21

22   litigation and to also reset the deadline to file a motion under Fed. R. Civ. P. 54(d).

23   1.     By Minute Order dated January 14, 2019, the Court stayed this matter based on the fact that

24   appropriations for the U.S. Department of Justice and Defendants had lapsed. ECF 118. That Order
25

26



                                                           1
 1   also set the time for a party to file a motion under Fed. R. Civ. P. 54(d) to be thirty days after the stay is

 2   lifted. ECF 118.
 3
     2.      Appropriations for Defendants and the U.S. Department of Justice have been restored effective
 4
     January 25, 2019. Accordingly, Defendants now move the Court to lift the stay of litigation.
 5
     3.      The Parties have conferred and also request that the Court set the deadline for a motion under
 6
     Fed. R. Civ. P. 54(d) to be seventy-five (75) days after the stay is lifted. This time will allow the parties
 7

 8   to attempt to resolve the matter of attorneys’ fees and expenses before presenting it to the Court.

 9   5.      Counsel for Plaintiffs has authorized counsel for Defendants to state that Plaintiffs consent to this
10   motion.
11
             WHEREFORE, Defendants request that the Court grant this motion, and enter an order lifting
12
     the stay of litigation and requiring that any motion under Fed. R. Civ. P. 54(d) be filed seventy-five (75)
13
     days after the stay is lifted.
14

15           Respectfully submitted this 31st day of January, 2019.

16                                                          JEAN E. WILLIAMS
                                                            Deputy Assistant Attorney General
17
                                                            /s/ John H. Martin
18                                                          John H. Martin, Colo. Bar No. 32667
19                                                          (NV Bar No. 6048 currently inactive)
                                                            U.S. Department of Justice
20                                                          Environment & Natural Resources Division
                                                            Wildlife & Marine Resources Section
21                                                          999 18th St., South Terrace Suite 370
                                                            Denver, CO 80202
22
                                                            (303) 844-1383 (tel)
23                                                          (303) 844-1350 (fax)
                                                            Email: john.h.martin@usdoj.gov
24
                                                            Attorneys for Defendants
25

26



                                                            2
     UNOPPOSED MOTION AND ORDER
     TO LIFT STAY AND RESET MOTION DEADLINE
 1

 2
                                       IT IS SO ORDERED:
 3

 4                                     ________________________________
 5                                     RICHARD F. BOULWARE, II
                                       UNITED STATES DISTRICT JUDGE
 6
                                       DATED: February 5, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                        3
 1
                                                Proof of Service
 2
             I, John H. Martin certify that the following individuals were served with this Unopposed Motion
 3   on this date by the below identified method of service:

 4
            Electronic Case Filing:
 5
            William S. Eubanks II - beubanks@meyerglitz.com
 6
            Eric R. Glitzenstein - eglitzenstein@meyerglitz.com
 7
            Henry K. Egghart - hegghart@nvbell.net
 8

 9          DATED this 31st day of January 2019.

10

11
                                                                  /s/ John Martin
12                                                                John H. Martin
                                                                  Trial Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                        4
